Case: 14-10258   Date Filed: 07/28/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10258
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 6:13-cv-00450-JA-KRS



D.’URYYAH AJAMU,

                                                      Plaintiff-Appellant,

                                  versus

DENISE Y. WILLIS, et al.,

                                                      Defendants,

UNITED STATES POSTAL SERVICE,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (July 28, 2014)
               Case: 14-10258     Date Filed: 07/28/2014    Page: 2 of 2


Before PRYOR, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      D.’Uryyah Ajamu appeals pro se the dismissal of his amended complaint

against the United States Postal Service for violating the Freedom of Information

Act, 5 U.S.C. § 552, and for withholding information because of discriminatory

animus. The district court dismissed Ajamu’s amended complaint for lack of

subject matter jurisdiction. We affirm.

      The district court correctly dismissed Ajamu’s amended complaint. Ajamu

alleged that the Service violated the Act by withholding an individual’s address,

but Ajamu attached to his original complaint a response in which the Service

provided the individual’s last known address. Ajamu’s claim about a violation of

the Act became moot when the Service produced the address. See Lovell v.

Alderete, 630 F.2d 428, 430–31 (5th Cir. 1980). And the Service was not liable for

the individual’s supposed refusal to update her address. See NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 162, 95 S. Ct. 1504, 1522 (1975). Ajamu also

alleged that the Service withheld the mailing address because of his “race, color,

nationality, and faith,” but the district court correctly ruled that claim was barred

by sovereign immunity, see Dolan v. U.S. Postal Serv., 546 U.S. 481, 484, 126 S.

Ct. 1252, 1256 (2006).

      We AFFIRM the dismissal of Ajamu’s amended complaint.


                                           2